As filed with the Securities and Exchange Commission on July 29, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 21- 0682685 (I.R.S. Employer Identification No.) 520 Fellowship Road, Suite A114 Mt. Laurel, NJ (Address of Principal Executive Offices) (Zip Code) 2008 Incentive Stock Plan (Full title of the plan) William T. Fejes, Jr. Chief Executive Officer SL Industries, Inc. 520 Fellowship Road, Suite A114 Mt. Laurel, NJ 08054 (Name and address of agent for service) (856) 727-1500 (Telephone number, including area code, of agent for service) Copy to: Steve Wolosky, Esq. Olshan Grundman Frome Rosenzweig & Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1)(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee Common stock, $.20 par value per share. shares of common stock Pursuant to Rule 416 of the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also registers such indeterminate number of additional shares of common stock that may be offered pursuant to the anti-dilution provisions set forth in the 2008 Incentive Stock Plan (the “Plan”). The number of shares available for grant under the Plan has been increased from 315,000 to 450,000. Pursuant to Rule 457(c) and (h) under the Securities Act of 1933, the maximum offering price is calculated by using$24.48 per share, the average of the high and low prices of the Registrant's common shares on the NYSE Amex LLC on July 27, 2011. EXPLANATORY NOTE SL Industries, Inc. (the “Company”) is filing this registration statement on Form S-8 (the “Registration Statement”) to register an additional 135,000 shares of its common stock, $0.20 par value per share (“Common Stock”), issuable under the Company’s 2008 Incentive Stock Plan, as amended as of June 8, 2011 (the “Plan”).The increase in the number of shares authorized for issuance under the Plan from 315,000 to 450,000 was approved by the Company’s stockholders at an annual meeting of the Company’s stockholders held on June 8, 2011.On August 14, 2008, the Company filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-8 (Registration No. 333-153026) (the “Prior Registration Statement”), registering 315,000 shares of Common Stock, which were to be issued in connection with the Plan. This Registration Statement relates to securities of the same class as that to which the Prior Registration Statement relates, and is submitted in accordance with General Instruction E to Form S-8 regarding registration of additional securities.Pursuant to General Instruction E to Form S-8, the contents of the Prior Registration Statement are incorporated herein by reference and made part of this Registration Statement, except as amended hereby. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Certain Documents by Reference. The following documents filed by us with the Commission are incorporated by reference in this prospectus: 1. Our Annual Report on Form 10-K for the fiscal year ended December31, 2010, filed on March 31, 2011; 2. Our Quarterly Report on Form 10-Q for the fiscal quarter ended March31, 2011, filed on May 9, 2011; 3. Our Current Reports on Form 8-K filed on May 11, 2011, June 14, 2011, and July 22, 2011; and 4. The description of the securities contained in the Company’s registration statement on Form 8-A/A filed on April 29, 2003 under the Securities Exchange Act of 1934, as amended, including any amendment or report filed or to be filed for the purpose of updating such description. All documents subsequently filed with the Commission by us pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended, prior to the filing of a post-effective amendment which indicates that all securities offered herein have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be part hereof from the respective dates of filing of such documents. Any statement contained herein or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes hereof or of the related prospectus to the extent that a statement contained herein or in any other subsequently filed document which is also incorporated or deemed to be incorporated herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. 1 Item 5.Interests of Named Experts and Counsel. The validity of the shares of Common Stock offered hereby have been passed upon by Olshan Grundman Frome Rosenzweig & Wolosky LLP, New York, New York.One or more members of such firm own shares of our Common Stock. Item 8.Exhibits. Exhibit No. Exhibit Description 4.1* 2008 Incentive Stock Plan, as amended. 4.2* Form of Restricted Stock Unit Grant Letter and Agreement. 5* Opinion of Olshan Grundman Frome Rosenzweig & Wolosky LLP. 23.1* Consent of Independent Registered Public Accounting Firm – Grant Thornton LLP. 23.2* Consent of Olshan Grundman Frome Rosenzweig & Wolosky LLP (included in its opinion filed herewith as Exhibit5). 24* Powers of Attorney (included on the signature page to this Registration Statement). * Filed herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Mt. Laurel, State of New Jersey on the29th day of July, 2011. SL INDUSTRIES, INC. By: /s/William T. Fejes, Jr. William T. Fejes, Jr. President and Chief Executive Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints William T. Fejes, Jr. and Louis J. Belardi his true and lawful attorney-in-fact, each acting alone, with full power of substitution and resubstitution for him and in his name, place and stead, in any and all capacities, to sign any and all amendments, including post-effective amendments to this Registration Statement, and any related registration statement filed pursuant to Rule 462(b) of the Act and to file the same, with exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that said attorneys-in-fact or their substitutes, each acting along, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Glen M. Kassan Chairman of the Board July 29, 2011 Glen M. Kassan /s/ William T. Fejes, Jr. President and Chief Executive Officer (Principal Executive Officer) July 29, 2011 William T. Fejes, Jr. /s/ Louis J. Belardi Chief Financial Officer, Treasurer and Secretary(Principal Financial and Accounting Officer) July 29, 2011 Louis J. Belardi /s/ Avrum Gray Director July 29, 2011 Avrum Gray Director Warren G. Lichtenstein /s/ James A. Risher Director July 29, 2011 James A. Risher /s/ Mark E. Schwartz Director July 29, 2011 Mark E. Schwartz 3 Exhibit Index Exhibit No. Exhibit Description 4.1* 2008 Incentive Stock Plan, as amended. 4.2* Form of Restricted Stock Unit Grant Letter and Agreement. 5* Opinion of Olshan Grundman Frome Rosenzweig & Wolosky LLP. 23.1* Consent of Independent Registered Public Accounting Firm – Grant Thornton LLP. 23.2* Consent of Olshan Grundman Frome Rosenzweig & Wolosky LLP (included in its opinion filed herewith as Exhibit5). 24* Powers of Attorney (included on the signature page to this Registration Statement). * Filed herewith. 4
